Citation Nr: 0829483	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to August 
1956.  The veteran also had a period of Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Asthma existed prior to the veteran's period of active 
duty service and did not undergo an increase in severity of 
disability during that period.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
asthma are not met.  
38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in November 2004, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claim; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).   The veteran indicated in 
December 2004 that he had no additional information and/or 
evidence to submit in support of his claim.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes most of the veteran's service medical records and 
post-service private treatment records.  

The Board notes that some of the veteran's service medical 
records may have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  Any further efforts to obtain outstanding service 
medical records, if any, would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

As noted previously, some of the veteran's service medical 
records may have been destroyed in a fire at the NPRC in St. 
Louis, Missouri, in 1973.  The United States Court of Appeals 
for Veteran's Claims (the Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran essentially contends that he is entitled to 
service connection for asthma.  Specifically, he contends 
that his pre-existing asthma was aggravated during his basic 
training in Fort Jackson.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  In this 
regard, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this matter, the veteran's service medical records show, 
that only 10 days after his enlistment, he was admitted to 
the U.S. Army Hospital at Fort Jackson, South Carolina, as a 
result of a "lifelong history of bronchial asthma."  The 
veteran indicated that his bronchial asthma since childhood 
consisted of periodic episodes of wheezing, dyspnea, cough, 
and weakness.  He stated that his longest remission was 
approximately six months.  Asthma was reported to be present 
all year round and not particularly affected by any season of 
the year.  Exposure to dust, exertion, emotional stress, and 
upper respiratory infections did tend to exacerbate his 
symptoms.

On admission, the veteran exhibited dyspnea on exertion, 
wheezing, some cough, and numerous expiratory rales involving 
both lungs.  The veteran showed amazing response to 
medications within two days of admission with complete 
clearing of both lungs.  He did have a recurrence a few days 
later, but there were no rales at that time.  The examiner 
noted the veteran was poorly motivated for military duty. He 
was considered incapacitated for active duty and a Medical 
Evaluation Board (MEB) was recommended. 

The August 1956 MEB found that asthma existed prior to 
service.  It was not considered to be permanently aggravated 
by active duty.  

In a "Request for Separation" dated in August 1956, the 
veteran indicated he had a physical disability.  He requested 
separation as a result.  He indicated that asthma existed 
prior to service.  He further stated that asthma was not 
incident to or aggravated by prior or subsequent military 
service.

It is clear from the evidence delineated above, that asthma 
existed prior to the veteran's military service.  In the case 
of aggravation, the pre-existing disease or injury will be 
considered to have been aggravated where there is an increase 
in disability during service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 
3.306(a).  

There has been no showing that the asthma underwent an 
increase in disability during service.  Wagner, 370 F.3d at 
1096; 38 U.S.C.A. § 1153.  Significantly, while the veteran 
claims to have suffered from chronic asthma since his 
discharge from service, he has submitted no evidence in 
support of his claim.  

February 1999 post-service medical records from Dr. JP noted 
childhood asthma; however, the veteran reported that he has 
not had much trouble for the past 5 to 10 years.  While the 
veteran was periodically treated for acute bronchitis, no 
diagnosis of asthma was noted.  Similarly, there was no 
evidence of post-service treatment for asthma.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(b).  It is clear from the evidence that 
asthma both existed prior to service and was not aggravated 
by his 25 days of active military service.  VAOPGCPREC 3-2003 
(July 16, 2003).  

While the veteran contends his pre-existing asthma was 
aggravated by his period of active military service, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for asthma is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


